Case 20-20425-GLT        Doc 94
                              Filed 03/10/20 Entered 03/11/20 07:57:39 Desc Main
                              Document     Page 1 of 1
                                                                      FILED
                                                                      3/10/20 4:44 pm
                                                                      CLERK
                   IN THE UNITED STATES BANKRUPTCY COURT              U.S. BANKRUPTCY
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA            COURT - :'3$

IN RE:

VIDEOMINING CORPORATION,                               Bankruptcy No. 20-20425-GLT

               Debtor.                                 Chapter 11

VIDEOMINING CORPORATION,                               Document No.

               Movant,                                 Related to Doc. No. 63 and 93

         vs.

ENTERPRISE BANK, WHITE OAK
BUSINESS CAPITAL, INC., ON DECK
CAPITAL, ITRIA VENTURES, LLC,
BROADWAY ADVANCE FUNDING,
GREEN NOTE CAPITAL PARTNERS, INC.,
AND THE HERSHEY COMPANY.

               Respondents.


                                   ORDER OF COURT

         It is hereby ORDERED, ADJUDGED and DECREED that the hearing scheduled

for March 12, 2020 at 3:30 p.m. shall no longer be an evidentiary hearing. Further, all

pre-trial deadlines set forth in the February 26, 2020 Order are hereby vacated.




       3/10/20
Date: ________________                          _______________________________
                                                    ___
                                                      __
                                                       _____
                                                         __ __
                                                             _____
                                                                 __
                                                                  ___
                                                                    _ __
                                                                      ____
                                                                         ____________
                                                United
                                                    ed States
                                                       Stattes Bankruptcy
                                                               Ba
                                                               Bankruptcy CCourt
                                                                            ourt Judge
          cm: Robert Lampl, Esq.
